Appeal from a decision of the Unemployment Insurance Appeal Board which held that claimant was an employee of the appellant, The Post-Standard Company. Claimant was engaged on behalf of appellant to solicit subscriptions to a daily newspaper. No written contract was executed by the parties, but the details of ttiMr oral agreement and the method by which the work was carried out were suefi' as to justify the Board’s conclusion that claimant was an employee. There is competent evidence in the record to sustain the findings of fact upon which the Board’s conclusion was based. Decision unanimously affirmed, with costs to the Industrial Commissioner. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.